MEMORANDUM DECISION
                                                                  Feb 20 2015, 9:27 am
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR E.A., SR., & N.A.                            ATTORNEYS FOR APPELLEE
Nancy A. McCaslin                                         Gregory F. Zoeller
McCaslin & McCaslin                                       Attorney General of Indiana
Elkhart, Indiana
                                                          Robert J. Henke
                                                          Abigail R. Miller
                                                          Deputies Attorney General
                                                          Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of:                                         February 20, 2015
                                                          Court of Appeals Case No.
E.A., Jr., Child in Need of                               20A03-1410-JC-360
Services,
                                                          Appeal from the Elkhart Circuit
And                                                       Court; The Honorable Terry C.
                                                          Shewmaker, Judge; The Honorable
E.A., Sr. (Father) and N.A.                               Deborah A. Domine, Magistrate
(Stepmother),                                             20C01-1408-JC-95
Appellants-Respondents,

        v.

The Indiana Department of Child
Services,
Appellee-Petitioner




May, Judge.
Court of Appeals of Indiana | Memorandum Decision 20A03-1410-JC-360 | February 20, 2015   Page 1 of 6
[1]   E.A., Sr. (Father) and N.A. (Stepmother) (collectively Parents) appeal the

      adjudication of E.A., Jr. (Child) as a child in need of services (CHINS). As the

      trial court did not make adequate findings regarding its reasons Child was a

      CHINS, we remand.


                                      Facts and Procedural History
[2]   Child is the son of Father and P.H. (Mother).1 Child was born on October 13,

      1998. On August 5, 2014, the Department of Child Services (DCS) received a

      report that Child had touched his younger sibling in an inappropriate manner.

      DCS and police interviewed Child, Parents, and Child’s five siblings. Child

      admitted to touching his younger sibling inappropriately. Father told police

      Child was not welcome in Father’s home, there was no other place for Child to

      go, and Father feared for the safety of Child’s siblings. DCS took custody of

      Child the next day.


[3]   On August 7, DCS filed a petition to adjudicate Child a CHINS. Father

      admitted Child was a CHINS,2 DCS presented evidence regarding Child’s

      inappropriate behavior with his sibling, and Child was adjudicated as such. On

      September 8, the court conducted a disposition hearing during which it ordered




      1
          Mother does not participate in this appeal.
      2
        Father’s admission alone is not sufficient to declare Child a CHINS. See In re K.D., 962 N.E.2d 1249, 1256
      (Ind. 2012) (parent’s admission that child is a CHINS is not always sufficient to adjudicate child as such).

      Court of Appeals of Indiana | Memorandum Decision 20A03-1410-JC-360 | February 20, 2015           Page 2 of 6
      Parents and Child to participate in a variety of services. The order was

      approved on October 3, 2014.


                                     Discussion and Decision
[4]   Pursuant to Ind. Code § 31-34-1-1, a child under eighteen years of age is a

      CHINS if:

              (1) the child’s physical or mental condition is seriously impaired or
              seriously endangered as a result of the inability, refusal, or neglect of
              the child’s parent, guardian, or custodian to supply the child with
              necessary food, clothing, shelter, medical care, education, or
              supervision; and
              (2) the child needs care, treatment or rehabilitation that the child:
                       (A) is not receiving; and
                       (B) is unlikely to be provided or accepted without the coercive
                       intervention of the court.
[5]   DCS must prove those elements by a preponderance of the evidence. Ind. Code

      § 31-34-12-3.


[6]   Parents assert the findings in the trial court’s dispositional order were

      inadequate. Ind. Code § 31-34-19-10 provides:

              (a) The juvenile court shall accompany the court’s dispositional decree
              with written findings and conclusions upon the record concerning the
              following:
                       (1) The needs of the child for care, treatment, rehabilitation, or
                       placement.
                       (2) The need for participation by the parent, guardian, or
                       custodian in the plan of care for the child.
                       (3) Efforts made, if the child is a child in need of services, to:
                               (A) prevent the child’s removal from; or

      Court of Appeals of Indiana | Memorandum Decision 20A03-1410-JC-360 | February 20, 2015   Page 3 of 6
                               (B) reunite the child with;
                       the child’s parent, guardian, or custodian in accordance with
                       federal law.
                       (4) Family services that were offered and provided to:
                               (A) a child in need of services; or
                               (B) the child’s parent, guardian, or custodian;
                       in accordance with federal law.
                       (5) The court’s reasons for disposition.
              (b) The juvenile court may incorporate a finding or conclusion from a
              predispositional report as a written finding or conclusion upon the
              record in the court’s dispositional decree.
[7]   The trial court found:

              [Child] having been found to be a CHINS, the Court, after reviewing
              the Predispositional report and hearing statements and evidence
              presented to the Court regarding the disposition of this cause, now
              finds:
              The needs of [Child] for care, treatment, or rehabilitation are a safe,
              stable environment free from abuse and neglect and caregivers that are
              able to provide for [Child’s] needs.
              Participation by the parent, guardian or custodian in the plan of care
              for [Child] is necessary to be able to provide for [Child’s] needs for a
              safe, stable environment free from abuse and neglect and be caregivers
              that are able to provide for [Child’s] needs.
              In order to provide for [Child’s] needs, [Parents] need to cooperate
              with DCS and all services offered in a consistent manner and address
              sexual abuse and supervision issues.
              The Court makes the following findings of fact and reasons for the
              Court’s deposition:
              The Court has reviewed the factors set forth under I.C. 31-34-19-6 and
              finds the dispositional orders entered herein are consistent with the
              factors listed. Specifically, the disposition is the least restrictive and
              most family like setting under the circumstances of this case; [Child] is
              placed close to [Parents’] home; it least interferes with family
              autonomy; is least disruptive of family life; imposes the least restraint
      Court of Appeals of Indiana | Memorandum Decision 20A03-1410-JC-360 | February 20, 2015   Page 4 of 6
               on the freedom of [Child], and [Parents]; and it provides an
               opportunity for participation by [Parents] in [Child’s] life.
               The legal settlement of [Child] is South Bend Community Schools,
               and DCS shall provide notice required by I.C. 20-26-11-9.
               Reasonable efforts were made to prevent removal of [Child] from
               [Parents], guardian, or custodian. Family services offered or provided:
               on-going case management, therapeutic foster care, and referrals for
               services.
[8]   (App. at 8-9.)


[9]   We agree that the findings are unclear, but we do not believe such vagueness

      warrants reversal. We noted in In re J.Q. that “an absence of clear findings of

      fact[]in a CHINS proceeding may be of such import that they deprive a parent

      of procedural due process with respect to a potential subsequent termination of

      parental rights.” 836 N.E.2d 961, 967 (Ind. Ct. App. 2005).3 In the instant

      case, the juvenile court did not specifically state the reason for Child’s removal,

      or the events leading up to Child’s removal, which not only would hinder future

      courts in the event of further proceedings, but also makes it difficult for an

      appellate court to determine the appropriateness of the adjudication. Therefore,

      we remand to the trial court for more specific findings regarding its reason for

      the adjudication of Child as a CHINS.4




      3
        In In re J.Q., reversal was appropriate because the juvenile court committed a “procedural error in admitting
      J.Q.’s statements[.]” In re J.Q., 836 N.E.2d at 967. As procedural error is not raised in this case, we need not
      reverse.
      4
        Parents also argue the court erred when it ordered Father to pay $46.00 per week for Child’s support
      because Father is allegedly “on disability.” (Br. of Appellant at 17.) Father did not raise this issue before the
      trial court, and thus it is waived on appeal. See Van Winkle v. Nash, 761 N.E.2d 856, 859 (Ind. Ct. App. 2002)
      (party’s failure to raise an issue before the trial court results in waiver of that issue on appeal).

      Court of Appeals of Indiana | Memorandum Decision 20A03-1410-JC-360 | February 20, 2015              Page 5 of 6
Barnes, J., and Pyle, J., concur.




Court of Appeals of Indiana | Memorandum Decision 20A03-1410-JC-360 | February 20, 2015   Page 6 of 6